. Jenkins, J.
(After stating the foregoing facts.) Aside from the motion to dismiss the bill of exceptions, which is disposed of by the ruling stated in the first headnote, the only question made by the record is whether or not the court below erred in granting a nonsuit, upon the theory that the plaintiff had failed to make out a prima facie case on the cause of action as laid. Hnder section 4003 of the Civil Code of 1910, if the administrator for any cause declines to place any claim in suit, he may assign the same to a distributee, who may at his own expense prosecute the claim the proceeds if recovered, after paying expenses, to be distributed by the administrator. We think the evidence for plaintiff established, prima facie, her case as laid; and since it sustained each of the material allegations contained in the petition, the jury would have been authorized to find in her favor. The award of a nonsuit was therefore erroneous. Objection was made to the introduction by *275plaintiff of the official files of the’ newspapers containing the advertisement for the sale of the land, upon the ground that only certified copies thereof were admissible; and it is contended that, if the judge reached the conclusion that this original testimony was illegal, he was authorized to reverse his previous ruling admitting it, by granting a nonsuit.' Since, however, the original newspapers containing the advertisements as contained in the official file were legal and competent evidence for the purpose of showing the contents of the advertisement, we find no merit in this contention. Bond v. Central Bank of Georgia, 2 Ga. 92 (8); Barrett v. Butler, 54 Ga. 581 (2); Schley v. Lyon, 6 Ga. 530 (6).

Judgment reversed.


Wade, C. J., and Luke, J., concur.